August 12, 1929. The opinion of the Court was delivered by
The Court is satisfied that there was sufficient evidence presented by the State to require a submission of the issue of the defendant's guilt to the jury, and that there was no error on the part of the presiding Judge in refusing his motion for a directed verdict as complained of in the first exception.
We are of opinion, too, that the rights of the defendant were fully and clearly presented by the presiding Judge in his comments upon the thirteenth request to charge, and that there is no merit therefore in the second exception.
The third exception was abandoned upon the hearing.
The judgment of this Court is that the judgment of the Circuit Court be affirmed.
MR. CHIEF JUSTICE WATTS, and MESSRS. JUSTICES BLEASE, STABLER and CARTER concur. *Page 305